Citation Nr: 9904611	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  94-03 389	)	DATE
	)
	)


On appeal from the
Department of Veterans Affair (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to accrued benefits based on an increased 
evaluation for vertigo, evaluated as 10 percent disabling.

2.  Entitlement to accrued benefits based on an increased 
evaluation for tinnitus, evaluated as 10 percent disabling.

3.  Entitlement to accrued benefits based on an increased 
evaluation for bilateral hearing loss, evaluated as 30 
percent disabling.

4.  Entitlement to accrued benefits based on a compensable 
evaluation for scars of the right side of the head and left 
hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from April 1948 to March 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 RO rating decision that denied 
the appellant's claim for accrued benefits.  


FINDINGS OF FACT

1.  The veteran's vertigo was severe with tinnitus, dizziness 
and occasional staggering.

2.  Tinnitus was constant and was rated at the maximum 
schedular evaluation. 

3.  The veteran did not have defective hearing which was 
ratable to a degree in excess of 10 percent.

4.  The veteran had a raised area on the right side of his 
head which was painful and tender.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for vertigo have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.87a, Diagnostic Code 6204 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.87a, Diagnostic Code 6260 
(1998).

3.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85 (1998).

4.  The criteria for a 10 percent evaluation for scars of the 
head and hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he was 
wounded in action in Korea in October 1951 when an enemy 
mortar hit his tank.  He incurred a shrapnel fragment wound 
to the right side of his head and left hand, fifth finger.  
Treatment consisted of cleaning and dressing the wounds.  A 
February 1952 service medical record notes a history of 
deafness, slightly progressive, in the veteran's right ear 
for three years.  The record also indicates that the 
veteran's history was suggestive of a conduction deafness.  

In July 1953 the RO granted the veteran's claim of service 
connection for healed scars on the right side of the head and 
left hand, and bilateral deafness.  Both disabilities were 
assigned noncompensable ratings.

VA medical records show that the veteran underwent a right 
stapedectomy in 1969 and revision of the right stapedectomy 
in 1970.  

In January 1971, the RO increased the veteran's service-
connected bilateral hearing loss to 10 percent disabling.

In 1974, the veteran was diagnosed as having vertigo 
secondary to displacement Schuknecht prosthesis, and 
underwent exploratory, tympanoplasty, tympanotomy in the 
right ear with removal of a Gelfoam prostheses and closure of 
oval window with fat graft from the right ear lobule. 

In a June 1974 rating decision, the RO granted service 
connection for vertigo and assigned a noncompensable rating.  
This rating was increased by the RO to 30 percent in October 
1974.

In July 1976, the RO gave the veteran a separate rating for 
tinnitus as a result of his mortar injuries, and assigned a 
10 percent evaluation.

In an August 1989 rating decision, the RO reduced the 
veteran's service-connected vertigo from 30 to 10 percent 
disabling, and reduced his service-connected hearing loss 
from 30 to 20 percent disabling.  This resulted in an overall 
combined rating reduction from 60 to 40 percent.  

In July 1990 the Board confirmed the veteran's 10 percent 
rating for vertigo.

An August 1990 private medical records notes that the veteran 
was totally deaf in the right ear and wore a hearing aid in 
the left ear.  It also notes the veteran's complaints of 
dizziness and of the room spinning with a change in 
positions, chronically.  It further notes that the veteran 
was on medication for dizziness.  

An August 1990 audiogram contains the veteran's report of the 
onset of vertigo following surgery in 1979.  The vertigo was 
noted to be aggravated by "loud noises and moving objects."  
Test results revealed a moderate mixed hearing loss in the 
left ear and a profound sensorineural hearing loss in the 
right ear.  Results of an electronystagmography were abnormal 
with right unilateral weakness indicative of right peripheral 
vetibular pathology.  

At a VA ear, nose and throat examination in January 1991, the 
veteran complained of worsening hearing in both ears with 
many episodes of dizziness and painful and sore scars.  He 
also said that the scars itched and caused severe discomfort.  
His noted history included dizziness with changes in position 
described as forward vertigo and often clockwise vertigo.  
Duration was two to three minutes at the maximum with any 
change of position.  The dizziness was also noted to come on 
spontaneously.  The veteran also complained of a tendency to 
tumble backwards due to dizziness upon looking up.  
Audiometric testing in January 1991 revealed pure tone 
threshold levels of 105+, 105+, 105+ and 105+ decibels in the 
right ear and 55, 60, 60 and 65 decibels in the left ear at 
1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Speech 
recognition scores were 0 percent correct in the right ear 
and 98 percent correct in the left ear.  The veteran also 
reported a constant loud whistling and hissing tinnitus in 
both ears.

On file is an August 1991 letter from a private physician who 
said that the veteran's dizziness, hearing loss and tinnitus 
were not related to his cardiac problems.  He said that he 
based his conclusion on a review of the veteran's history as 
well as on physical examination findings.

VA treatment records are on file dated in 1993 and 1994 from 
the audiology clinic.  According to a March 1994 record, the 
veteran was being evaluated for dizziness due to complaints 
of vertiginous and vascular dizziness, and tinnitus.  This 
record also notes that the option of a labrinectomy was 
discussed with the veteran in the event that symptoms became 
incapacitating, but at that time the veteran was able to live 
with some restrictions.

In a February 1994 substantive appeal, the veteran said that 
his many episodes of dizziness had increased in frequency, 
and that his vertigo condition "definitely hampered [his] 
daily living by severely restricting [his]daily activities."  
He also said that his service-connected scars were painful 
and itched constantly, especially the scars on his head.  He 
said further that the scar on his left thumb caused his left 
hand to be stiff and that he had a difficult time holding 
onto objects.

It is noted on a February 1994 VA discharge summary that the 
veteran still had severe problems with vertigo and balance.  
It is also noted that he did not seem to be at risk for 
falls, but that the inner ear problem continued to cause him 
severe difficulty.  It is further noted that the veteran was 
on medication which should have alleviated most of his 
problem, but that it did not seem to be taking care of the 
complete problem.  It was recommended that the veteran be 
followed at the ear, nose and throat clinic, or have a repeat 
head computed tomography scan to further identify any 
possible pathology.

In October 1994 the veteran underwent an ear examination at a 
VA medical facility.  His history included hearing loss in 
the right ear described as "totally gone" and left ear 
hearing loss that required a hearing aid to hear.  His 
history also included dizziness for 18 months after ear 
surgery in the 1970s.  The veteran reported a "need to hang 
on to go to [the] bathroom at [night]", and that he could 
not take showers and had to take baths.  Findings revealed a 
total absence of hearing in the right ear and a mixed type of 
loss in the left ear of a severe degree and aided quite a bit 
by a hearing aid.

In April 1995, the RO denied the veteran's claims for 
increased ratings for vertigo, evaluated as 10 percent 
disabling, bilateral hearing loss, evaluated as 30 percent 
disabling, tinnitus, evaluated as 10 percent disabling, and 
scars of the head and hand, evaluated as 0 percent disabling.

In a June 1995 statement, the veteran stated that he 
experienced dizziness several times a day and was unable to 
take shower because the water made him dizzy.  He said that 
he had problems crossing streets, had problems concentrating, 
and that his head felt at times like it was spinning.  He 
said that loud noises hurt his ears.  

In a December 1995 substantive appeal, the veteran said that 
his service-connected scars, tinnitus and vertigo had become 
progressively worse.

In March 1996, the appellant notified the RO of the veteran's 
death that month, and of her intent to pursue a claim for 
accrued benefits.

II.  Legal Analysis

The appellant has presented well-grounded claims within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Furthermore, 
the evidence presented is adequate to address the issues on 
appeal and all relevant facts have been properly developed.  
Accordingly, no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death, and unpaid for a period not to exceed two years 
prior to death may be paid to his spouse.  38 U.S.C.A. § 5121 
(West 1991).  

The law requires that in order for a spouse to be entitled to 
accrued benefits, the veteran must have had a claim pending 
at the time of his death or else be entitled to the benefits 
under an existing rating or decision.  Jones v. West, 136 F. 
3d. 1296 (Fed. Cir. 1998).  In the instant case, the 
increased rating claims in question were pending at the time 
of the veteran's death, and thus entitles the appellant to 
accrued benefits if supported by the evidence.

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 1991); 38 C.F.R. 
§ 3.1000(a), (c) (1997). The appellant in this case filed a 
claim for accrued benefits in March 1996, the same month as 
the veteran's demise.  She thus meets the one year regulatory 
requirement for filing an accrued benefits claim.  Id.

Disability ratings are based, as far as practicable, upon the 
average impairment of earning resulting from the disability 
as reflected by the current medical findings.  38 U.S.C.A. 
§ 1155.  The average impairment is set forth in VA's Schedule 
for Rating Disabilities, codified in 38 C.F.R. Part 4 (1997), 
which includes Diagnostic Codes that represent particular 
disabilities.

Vertigo

The veteran's vertigo was evaluated under 38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6204, for chronic labyrinthitis.  Under 
this code, a 10 percent rating is warranted for the condition 
when it is moderate, with tinnitus, occasional dizziness.  A 
30 percent rating is warranted when the disability is severe, 
with tinnitus, dizziness and occasional staggering.  An 
evaluation under this code is to be combined with ratings for 
loss of hearing or suppuration.  § 4.87, DC 6204. 

In regard to the element of tinnitus in the criteria, the 
record contains many complaints by the veteran of tinnitus 
which is shown by the medical evidence to have been constant. 

As far as staggering is concerned, while there is no notation 
in the medical records of staggering, the physician in 1994 
did state that the veteran had severe problems with balance.  
This statement, when combined with the veteran's assertions 
of having a tendency to tumble backwards due to dizziness and 
having to hang onto the wall to get to the bathroom, is 
sufficient to establish occasional staggering.

With respect to dizziness, a VA physician noted on a March 
1994 VA discharge summary that the veteran still had severe 
problems with vertigo.  He said that while the veteran did 
not seem to be at risk for falls at that time, his inner ear 
problem continued to cause him severe difficulty.  

The veteran was also evaluated in March 1994 at a VA medical 
facility for positional dizziness.  The treatment record 
shows that the option of labrinectromy was discussed with the 
veteran in the event that symptoms became incapacitating, but 
that the veteran was able to live with some restrictions at 
that time.  Such restrictions included having to hold onto 
the wall after getting up in the morning, and being unable to 
take showers because of dizziness.

In light of the above noted evidence, in addition to the 
veteran's statement that his vertigo problems severely 
restricted his daily activities, and resolving all doubt in 
the appellant's favor, the Board finds that a 30 percent 
rating was assignable for the veteran's service-connected 
vertigo.

As 30 percent is the maximum benefit allowed by regulation 
for evaluating vertigo (DC 6204), a higher than 30 percent 
evaluation is simply not warranted.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

Bilateral Hearing Loss

Disability due to defective hearing is evaluated on the basis 
of the extent of decibel losses, the percentage of impaired 
discrimination, or both.  The Schedule for Rating 
Disabilities (38 C.F.R. Part 4) contains charts and tables 
which set forth various combinations of decibel losses and 
impaired discrimination.  The disability rating assigned is 
based on a mechanical application of the rating schedule to 
the facts in this case.

Prior to the veteran's death, he underwent audiometric 
testing at a VAMC in October 1994.  Results revealed a loss 
of 105+ decibels in the right ear, with a speech recognition 
score of 0 percent.  The numerical designation for this level 
of hearing acuity under 38 C.F.R. § 4.85, Table VI is "XI".  
In his left ear, the veteran had an average decibel loss of 
60, with a speech recognition score of 96 percent.  The 
numerical designation under Table VI translates to "II".  
Hence, under 38 C.F.R. § 4.85, Table VII, the numerical 
designations represent a 10 percent rating under DC 6101.  
Accordingly, an increased rating is not warranted.

Tinnitus

The veteran's tinnitus, which was constant, had been 
attributed to the shell fragment wound that he sustained in 
service and thus entitled him to a 10 percent evaluation 
under 38 C.F.R. § 4.87a, DC 6260.  Under this code, a 10 
percent evaluation is warranted for persistent tinnitus as a 
symptom of a head injury, concussion or acoustic trauma.  A 
higher than 10 percent evaluation is not warranted for 
tinnitus on a schedular basis since 10 percent is the maximum 
allowable benefit.  See AB v. Brown, 6 Vet. App. 35 (1993); 
§ 4.87a, DC 6260.

A rating in excess of 10 percent based on the application of 
the extraschedular provisions has not been demonstrated since 
there is no evidence that the veteran's service-connected 
tinnitus presented such an exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  38 C.F.R. § 3.321 (b) (1998).

Scars

Under 38 C.F.R. § 4.118, DC 7804, a 10 percent evaluation is 
warranted for scars, superficial, tender and painful on 
objective demonstration.

According to DC 7805, other scars are to be rated on 
limitation of function of part affected.

At a VA examination in January 1991, the veteran said that 
scars on the right side of his head and left hand were 
painful and itched constantly, and that the pain in his hand 
caused that hand to be stiff.  He also said that he had 
difficulty holding things in his left hand.  The examiner did 
not note any findings in regard to the veteran's left hand, 
nor are there any other current medical records noting 
problems with the veteran's left hand.  However, in regard to 
his head, it was noted by the examiner that the veteran had 
an area of itching and intermittent tenderness in the right 
parietal area which the veteran thought may have been a piece 
of shrapnel trying to work its way out.  The examiner further 
said that he was unable to see any scar of the scalp, but 
that there was a slightly raised area in this spot.  He 
referred the veteran for scalp X-rays to locate the piece of 
shrapnel, but there are no X-ray reports on file.




Although a scar was not evident on the right side of the 
veteran's head, the examiner did find a slightly raised area.  
It was in this area that the veteran was noted to have 
intermittent tenderness.  In addition, the possibility of 
this problem being associated with a shrapnel fragment was 
noted by the examiner who suggested that a skull X-ray be 
obtained in order to locate the piece of shrapnel.  

In consideration of the veteran's complaint of painful scars 
on his head, the finding of a tender raised spot on the 
veteran's head, and giving the appellant the benefit of the 
doubt in this matter, a compensable (10 percent) rating due 
to a scar on the right side of the veteran's head is 
warranted.  38 C.F.R. § 4.118, DC 7804.  A higher than 10 
percent evaluation is not warranted under this code since 
this is the maximum allowable rate.

An additional rating for scars of the veteran's left hand has 
been considered, but such a rating is not warranted in light 
of the absence of any current medical findings in regard to 
the veteran's left hand.



ORDER

A 30 percent evaluation for vertigo for purposes of accrued 
benefits is granted, subject to the law and regulations 
governing the award of monetary benefits.

An increased rating for tinnitus for purposes of accrued 
benefits is denied.

An increased rating for bilateral hearing loss for purposes 
of accrued benefits is denied.

A 10 percent evaluation for scars of the veteran's head and 
hand for purposes of accrued benefits is granted, subject to 
the law and regulations governing the award of monetary 
benefits.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

